[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION TO DISMISS (#112.00)
The court has reviewed the affidavit of Melville Clark, Jr., dated April 7, 1999. The court has reviewed the plaintiff's Memorandum In Opposition to the defendant's Motion To Dismiss being Pleading #121.00. The court has reviewed the defendant's Memorandum of Law in reply to Plaintiff's Opposition to the Motion to Dismiss, being Pleading #127. In addition, the court has reviewed all other relevant papers concerning the Motion To Dismiss;
The court finds that the documents reasonably established that the defendant, David Fink transacted business in Connecticut and committed tortious acts within this state.
The court finds that due process under International Shoe minimal contacts theory have been met. That it was foreseeable and fair to hale the defendant into Connecticut courts under the notions of fair play. It can reasonably be expected that the defendant would be sued in Connecticut where he is admitted to practice law.
The court finds personal jurisdiction over the defendant under the mandates of § 52-59b. The motion to dismiss is denied.
KARAZIN, J.